Title: To James Madison from Tench Coxe, 15 February 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Phila. Feb. 15, 1807.

I hope the extraordinary time will afford an excuse for offering to you the inclosed notes.  They require no answer and are not expected to receive one.  The language of impartial native federal Merchants on the day before the French decree was recd. was, "that we ought to consider as a favor all the trade we had, for England had the power to cut off the whole, and power was right all the world over".  The language of the same description of men the day after the receipt of the decree, when reflexion was exercised was "that all the details of the French decree were to be found in prior English acts, and that England therefore had brought it on herself & on the neutrals".  I write as an accurate and real ear witness.
I confide implicitly in the equanimity of the government in this extraordinary season of trial.  With perfect respect, I have the honor to be yr. mo. obt. Servant

Tench Coxe

